Citation Nr: 1036301	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD) with major depression and 
alcohol abuse.

2.  Entitlement to a 70 percent rating for posttraumatic stress 
disorder (PTSD) with major depression and alcohol abuse prior to 
February 14, 2005. 

3.  Whether the reduction from 10 percent to noncompensable for 
hearing loss was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2006, a statement of the case 
was issued in October 2006, and a substantive appeal was received 
in March 2007.

The July 2005 rating decision reduced the Veteran's rating for 
hearing loss from 10 percent to noncompensable, effective from 
April 20, 2005, the date of a VA examination, and increased the 
Veteran's rating for PTSD to 70 percent effective from February 
14, 2005, the date of a claim.  The Veteran appealed the hearing 
loss disability decision and both the February 14, 2005 effective 
date and the 70 percent rating for PTSD.  However, in January 
2009 he indicated that he did not wish to pursue the matter of a 
rating greater than 70 percent for PTSD.  In the interim, in 
October 2008, the RO increased the Veteran's rating for hearing 
loss to 20 percent disabling from May 13, 2008.  

In March 2009, the Veteran raised the issue of service 
connection for vestibular disorder and appears to have 
raised a claim for an earlier effective date for the 
initial grant of service connection for PTSD.  These 
issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.   Additionally, in January 2009 
statements, it appears that the Veteran may be claiming 
that his hearing loss has increased in severity.  This 
matter is also referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the 
Veteran indicated that he wished to withdraw the issue of 
entitlement to a rating in excess of 70 percent for PTSD.

2.  Effective from November 20, 2002, the Veteran's PTSD symptoms 
more nearly approximated the criteria for a 70 percent rating. 

3.  Resolving all reasonable doubt in the Veteran's favor, the 
reduction from 10 percent to noncompensable for service-connected 
hearing loss was not proper. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a rating higher 
than 70 percent for PTSD have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for an effective date of November 20, 2002, for 
a 70 percent rating for PTSD have been met. 38 U.S.C.A. § 1155, 
5110, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic 
Code 9411 (2009).

3.  The criteria for restoration of a 10 percent rating for 
hearing loss, effective from April 20, 2005, to May 13, 2008, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
§ 4.85 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b).  
The United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The March 2005 VCAA notice letter did not specifically inform the 
Veteran as to how to substantiate an earlier effective date.  
However, an October 2006 statement of the case set forth the 
relevant law and regulations for consideration in assigning an 
earlier effective date in this case.  In addition, the effective 
date has been decided based on the date of receipt of the 
Veteran's claim and the operation of law.  There is no duty-to-
notify error that could alter the outcome of this issue.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's private and VA medical records and examination 
reports are on file.  There is no indication that there are any 
outstanding relevant VA records.  The Board finds that the claims 
file contains all the evidence necessary to the resolution of 
this claim.

Based on the foregoing, the Board finds that the Veteran has had 
a meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the adjudications 
is not affected.

PTSD rating withdrawal

VCAA notice was given in March 2005.  VCAA notice and assistance 
matters concerning the claim for an increased rating for PTSD 
greater than 70 percent are moot, as the appeal has been 
withdrawn.  

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran appealed the RO's July 2005 
decision denying a rating greater than 70 percent for his 
service-connected PTSD with major depression and alcohol abuse.  
However, in January 2009 he indicated that he no longer wished to 
pursue the matter of a rating greater than 70 percent for PTSD.  
Accordingly, the Veteran has withdrawn his appeal of the claim 
for a higher rating than 70 percent for PTSD and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal of the issue, and it is dismissed.  
38 U.S.C.A. § 7105.

Rating of 70 Percent for PTSD prior to February 14, 2005

The Veteran appeals the RO's July 2005 rating decision denying a 
70 percent rating for PTSD  prior to February 14, 2005.  The 
Veteran asserts that the effective date should be in November 
2002, as he had applied for service connection at that time and 
evidence prior to February 14, 2005, showed a level of symptoms 
warranting a 70 percent rating.  

The Board notes that by a rating decision dated January 20, 2005, 
the RO granted service connection for PTSD and awarded a 50 
percent rating for it effective November 20, 2002.  Although not 
entirely clear, it appears that the RO viewed a claim for a total 
disability rating based on individual unemployability received on 
February 14, 2005, as also a claim for an increased rating for 
PTSD.  In the context of the pertinent dates in this case, the 
Board believes it reasonable to believe that the Veteran was 
essentially indicating that the 50 percent originally assigned 
should have been higher.  

The RO has granted a 70 percent rating for PTSD effective 
February 14, 2005.  Further, as noted above, the Veteran has 
withdrawn his appeal on the question of whether a rating in 
excess of 70 percent is warranted.  The remaining question is 
whether a 70 percent rating was warranted during the period from 
November 20, 2002, to February 14, 2005.  

The Board notes that the Veteran's PTSD is rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  It is rated based upon 
the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 
4.130.

Pursuant to the General Rating Formula, a 50 percent rating is 
assigned when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Looking to the evidence, the RO assigned the 70 percent rating in 
reliance on the findings of a VA examination in April 2005.  The 
RO viewed that examination report as showing a disability picture 
with periods of unprovoked irritability which more nearly 
approximated the criteria for a 70 percent rating.  It appears to 
the Board that the RO gave the Veteran the benefit of the doubt.  
However, VA examination in January 2005 appeared to show the same 
basic symptoms.  In fact, a GAF score of 45 was reported at that 
time.  Other treatment records dated during the previous few 
years also showed problems with impulse control (as well as other 
PTSD symptoms) with some suggestions of suicidal ideation.  Again 
resolving all doubt in the Veteran's favor, the Board finds that 
the PTSD symptomatology from November 20, 2002, to February 14, 
2005, also more nearly approximated the criteria for a 70 percent 
rating.  38 C.F.R. § 4.7.   As the Veteran has withdrawn the 
issue of entitlement to a rating in excess of 70 percent, the 
Board need not address that issue. 

Reduction in Rating for Hearing Loss

As noted in the introduction, the RO reduced the rating for 
hearing loss from 10 percent to 0 percent, effective from April 
20, 2005.  The Veteran appealed that reduction.  The RO 
subsequently increased the rating from 0 percent to 20 percent, 
effective from May 13, 2008.  A claim stemming from a rating 
reduction action is a claim for restoration of the prior rating, 
not a claim for an increased rating.  Peyton v. Derwinski, 1 
Vet.App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 
(1992).  Therefore, the RO's increase of the rating to 20 percent 
effectively restored the 10 percent rating (and also increased it 
by another 10 percent to 20 percent) effective from May 13, 2008.  
Accordingly, the question of the rating from May 13, 2008, is not 
in appellate status.  

With regard to the question of whether restoration of the 10 
percent rating from April 20, 2005, to May 13, 2008, is 
warranted, the Board notes several audiometric tests prior to the 
April 2005 audiometric examination showed speech discrimination 
scores significantly less than the 94 percent reported in April 
2005.  For example, testing in 2003 showed those scores to be 80 
percent and 88 percent.  Resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the April 2005 audiometric 
test can be viewed as inconsistent with prior results, suggesting 
that it may not have been an accurate portrayal of the Veteran's 
hearing acuity.  Accordingly the Board concludes that restoration 
of the 10 percent rating for the period from April 20, 2005, to 
May 13, 2008, is warranted.  


ORDER

The Veteran's appeal concerning entitlement to a higher rating 
than 70 percent for PTSD is dismissed.

Entitlement to a 70 percent rating for PTSD from November 20, 
2002, to February 14, 2005, is warranted.  To this extent, the 
appeal is granted, subject to laws and regulations governing 
payment of VA monetary benefits. 

Restoration of a 10 percent rating for hearing loss from April 
20, 2005, to May 13, 2008 is warranted.  To this extent, the 
appeal is granted, subject to laws and regulations governing 
payment of VA monetary benefits. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


